Title: From Thomas Jefferson to Martha Jefferson, 14 June 1787
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



Paris June 14. 1787.

I send you, my dear Patsy, the 15 livres you desired. You propose this to me as an anticipation of five weeks allowance. But do you not see my dear how imprudent it is to lay out in one moment what should accomodate you for five weeks? That this is a departure from that rule which I wish to see you governed by, thro’ your whole life, of never buying any thing which you have not money in your pocket to pay for? Be assured that it gives much more pain to the mind to be in debt, than to do without any article whatever which we may seem to want. The purchase you have made is one of those I am always ready to make for you, because it is my wish to see you dressed always cleanly and a little more than decently. But apply to me first for the money before you make a purchase, were it only to avoid breaking thro’ your rule. Learn yourself the habit of adhering vigorously to the rules you lay down for yourself. I will come for you about eleven o’c lock on Saturday. Hurry the making your gown, and also your reding-cote. You will go with me some day next week to dine at the Marquis Fayette’s. Adieu my dear daughter. Your’s affectionately,

Th: Jefferson

